Fourth Court of Appeals
                                San Antonio, Texas
                                    December 1, 2014

                                   No. 04-14-00547-CV

                         IN THE INTEREST OF T.S.P., A Child,

                   From the County Court at Law, Medina County, Texas
                             Trial Court No. 07-06-4710-CCL
                         Honorable Vivian Torres, Judge Presiding


                                      ORDER
        Appellant’s motion to substitute certified transcript for reporter’s recording is
GRANTED IN PART. The clerk of this court is DIRECTED to file a copy of the transcription
of the court recorder’s recording contained in original proceeding number 04-14-00567-CV in
this appeal. The parties are permitted to cite to the transcription in their briefs.


                                                _________________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court